DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered. 
Allowable Subject Matter
Claims 1-4 and 6-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the liquid crystal display device of claim 1, in particular the limitations of the array substrate further includes a touch line connected to the touch electrode and a data line connected to the thin film transistor and extending in a first direction, and the touch line has a narrower width than the touch electrode along a second direction perpendicular to the first direction and is disposed between the touch electrode and the data line. The prior art does not disclose or suggest the method of claim 11, in particular the limitations of the array substrate further includes a touch line connected to the touch electrode and a data line connected to the thin film transistor and extending in a first direction, and the touch line has a narrower width than the touch electrode along a second direction perpendicular to the first direction and is disposed 
The closely related prior art, Kim et al. (US 20110228188) discloses (Figs. 3-16G) a liquid crystal display device, comprising: an array substrate including a first substrate (101), and a thin film transistor (Tr) and a touch electrode (Xsl, Ysl, 150) which are provided on the first substrate; and an opposite substrate including a second substrate (171), which faces the first substrate with a liquid crystal layer (190) interposed therebetween, and a static electricity prevention layer (183) which is deposited on an outer surface of the second substrate. 
However, the prior art does not disclose or suggest the liquid crystal display device of claim 1, in particular the limitations of the array substrate further includes a touch line connected to the touch electrode and a data line connected to the thin film transistor and extending in a first direction, and the touch line has a narrower width than the touch electrode along a second direction perpendicular to the first direction and is disposed between the touch electrode and the data line. Claim 1 is therefore allowed, as are dependent claims 2-4, 6-10, and 23-24. The prior art does not disclose or suggest the method of claim 11, in particular the limitations of the array substrate further includes a touch line connected to the touch electrode and a data line connected to the thin film transistor and extending in a first direction, and the touch line has a narrower . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/CHARLES S CHANG/Primary Examiner, Art Unit 2871